Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a drive unit for driving at least two drawing carriages” in Claim 4.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: drive shaft 28 with drive ridges 29 and 30 defining a drive cam (page 4, last paragraph), as is shown in Figure 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paraskevas (US 4,879,892) in view of Chen et al., hereinafter Chen (CN 103447327), and Klingen et al., hereinafter Klingen (US 6,715,332). For text citations of Chen, refer to the machine translation provided as Non-Patent Literature in the Office action mailed 04/29/2021.
Regarding Claim 1, Paraskevas discloses (Figure 1) a drawing carriage (carriage 5) for a drawing machine (continuous drawing machine 1), comprising two clamping jaws (inner gripping surfaces of clamping jaws 6, 7) as well as a clamping jaw moving device for an opening and closing movement of the clamping jaws (column 4 lines 8-12), wherein the clamping jaw moving device directly or indirectly engages one or more clamping jaw holders (bodies of 

    PNG
    media_image1.png
    401
    728
    media_image1.png
    Greyscale

Paraskevas Annotated Figure 1


    PNG
    media_image2.png
    344
    547
    media_image2.png
    Greyscale

Chen Annotated Figure 6
Paraskevas and Chen do not disclose or teach that the clamping jaw moving device comprises exactly one linear motor; rather, the device which causes the opening and closing movement of the clamping jaws in the invention of Chen is a hydraulic cylinder. Klingen teaches that hydraulic cylinders and linear motors may be used interchangeably to generate movement of components on a drawing carriage (column 3 lines 9-16), and further teaches that they provide the advantage of allowing for precise control and providing rapid acceleration and braking (column 2 lines 37-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping jaw moving device of the drawing carriage disclosed by Paraskevas and modified by Chen by performing a simple substitution of the hydraulic cylinder for a linear motor, as taught by Klingen, to perform the same function of creating an opening and closing movement of the clamping jaws.
Regarding Claim 2, with reference to the aforementioned combination of Paraskevas, Chen, and Klingen, Chen teaches (Figure 1) the clamping jaw moving device (left pressing 
Regarding Claims 3 and 10, Paraskevas and Chen do not disclose or teach a feed-in device. Klingen teaches (Figure 9) a drawing carriage (carriage 226) for a drawing machine (unit 201) comprising a feed-in device (clamping jaws 227a and 227b) for feeding in material to be drawn (workpiece 212) towards the clamping jaws (clamping jaws 228a and 228b; column 8 lines 6-8 and 12-15: clamping jaws 227a/227b engage the workpiece as it exits die 210 to feed it towards clamping jaws 228a/228b), the feed-in device having a feed-in linear motor for the feed-in motion (column 8 lines 1-2; the movements of all the components of carriage 226 are controlled by linear motors). The feed-in device allows the drawing carriage to engage the material to be drawn immediately after exiting the die and predraws it a sufficient length such that it can be engaged by the clamping jaws for the drawing operation (column 8 lines 29-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing carriage disclosed by Paraskevas and modified by Chen to also comprise a feed-in device for feeding in material to be drawn towards the clamping jaws, the feed-in device having a feed-in linear motor for the feed-in motion, as taught by Klingen, so that the material to be drawn can be engaged immediately after passing through the die and be fed towards the clamping jaws for the drawing operation.
Regarding Claim 4, Paraskevas discloses (Figure 1) a drawing machine (continuous drawing machine 1) comprising a drive unit (drive 9) for driving at least two drawing carriages (carriages 5, 35) wherein at least one of the drawing carriages comprises two clamping jaws (inner gripping surfaces of clamping jaws 6, 7) and a clamping jaw moving device for an opening 
The structure of the disclosed clamping jaw moving device of Paraskevas is different than that of the claimed invention. Chen teaches (Figures 1 and 6) a drawing carriage (left trolley 5) comprising two clamping jaws (inner gripping surfaces of left clamp 6) and a clamping jaw moving device (left pressing hydraulic cylinder 4) for an opening and closing movement of the clamping jaws, wherein the clamping jaw moving device comprises a stator part directly affixed on the drawing carriage (see Annotated Figure 6 above) and a mover part (piston rod of left pressing hydraulic cylinder 4, see Annotated Figure 6 above) that is directly arranged on the drawing carriage ([0071] lines 513-514; the piston rod is connected to first connecting plate 3-1, 
Paraskevas and Chen do not disclose or teach a linear motor for the clamping jaw moving device; rather, the device which causes the opening and closing movement of the clamping jaws in the invention of Chen is a hydraulic cylinder. Klingen teaches that hydraulic cylinders and linear motors may be used interchangeably to generate movement of components on a drawing carriage (column 3 lines 9-16), and further teaches that they provide the advantage of allowing for precise control and providing rapid acceleration and braking (column 2 lines 37-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping jaw moving device of the drawing carriage in the drawing machine disclosed by Paraskevas and modified by Chen by performing a simple substitution of the hydraulic cylinder for a linear motor, as taught by Klingen, to perform the same function of creating an opening and closing movement of the clamping jaws.

Regarding Claim 6, with reference to the aforementioned combination of Paraskevas, Chen, and Klingen, Chen teaches (Figure 1) the clamping jaw moving device (left pressing hydraulic cylinder 4) is configured so as to displace the clamping jaws (inner gripping surfaces of left clamp 6) in the longitudinal direction of the drawing carriage (see arrow above left trolley 5 in Figure 1).
Regarding Claim 8, Paraskevas and Chen do not disclose a feed-in device. Klingen teaches (Figure 9) a drawing carriage (carriage 226) for a drawing machine (unit 201) comprising a feed-in device (clamping jaws 227a and 227b) for feeding in material to be drawn (workpiece 212) towards the clamping jaws (clamping jaws 228a and 228b; column 8 lines 6-8 and 12-15: clamping jaws 227a/227b engage the workpiece as it exits die 210 to feed it towards clamping jaws 228a/228b), the feed-in device having a feed-in linear motor for the feed-in motion (column 8 lines 1-2; the movements of all the components of carriage 226 are controlled by linear motors). The feed-in device allows the drawing carriage to engage the material to be drawn immediately after exiting the die and predraws it a sufficient length such that it can be engaged by the clamping jaws for the drawing operation (column 8 lines 29-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing machine disclosed by Paraskevas and modified by .

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. As discussed above in relation to Claims 1 and 4, Paraskevas discloses the wedge-shaped guide, ball bearings, and clamping jaw holders in the configuration recited in the amended claims. The claims are therefore rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paraskevas (US 6,953,136) discloses a drawing machine comprising clamping jaw holders mounted on ball bearings.
Liegmann (DE 3005371) discloses a drawing carriage comprising clamping jaw holders mounted by means of ball bearings on wedge-shaped guides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725